             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 LMARC TURNER

                        Plaintiff,                    CLASS ACTION COMPLAINT
        v.

 SONY CORPORATION OF AMERICA,
 and SONY INTERACTIVE                                  JURY TRIAL DEMANDED
 ENTERTAINMENT LLC,

                        Defendants.


       Plaintiff Lmarc Turner, individually, and on behalf of all others similarly situated, by and

through counsel, brings this action against Defendants Sony Corporation of America, Inc. and

Sony Interactive Entertainment LLC (collectively “Defendants” or “Sony”). Plaintiff’s allegations

herein are based upon personal knowledge and belief as to his own acts and upon the investigation

of his counsel and information and belief as to all other matters.

                                         INTRODUCTION

       1.     This is a class action lawsuit brought against Sony by Plaintiff on behalf of himself

and similarly situated consumers who purchased the Sony PlayStation 5 (“PS5”) DualSense

Wireless Controllers for the PS5 console (referred to herein as the “DualSense Controller”).

       2.     The DualSense Controller is manufactured, marketed, and sold by Sony. It is the

controller for Sony’s latest and highly sought-after gaming console, the PS5. The DualSense

Controller was released alongside the PlayStation 5 in November of 2020. At a Sony CES press

conference in mid-January 2021, PlayStation’s President and CEO dubbed the launch of the PS5




                                                 1
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 2 of 33




the “biggest console launch of all time,” deeming it the “best console launch in history.” 1 As of

mid-January 2021, best estimates suggested that the PS5 moved over four million units since

launch. 2 Sony described the DualSense controller as “bring[ing] gaming worlds to life,” and

including such “next-generation features like haptic feedback and dynamic adaptive triggers.” 3

       3.     Contrary to these claims, however, the DualSense Controller is defective.

Specifically, the DualSense Controllers that are used to operate the PS5 contain a defect that results

in characters or gameplay moving on the screen without user command or manual operation of the

joystick (“Drifting” or the “Drift Defect”). This defect significantly interferes with gameplay and

thus compromises the DualSense Controller’s core functionality.

       4.     Sony is—and at all relevant times has been—aware of the Drift Defect through

online consumer complaints, complaints made by consumers directly to it, and through its own

pre-release testing. Since the PS5 was released last November, players have taken to social media

to share stories about DualSense drift. One user reported the issue 10 days after receiving the PS5

console, stating that they tried every possible fix—power-cycling the console, turning Bluetooth

on and off, resetting the controller, and charging it fully overnight—to no avail. 4 In addition to the




1
   Reves, Brianna, PS5 Is ‘Biggest Console Launch Of All Time’ According to PlayStation CEO,”
ScreenRant (Jan. 11, 2021), available: https://screenrant.com/ps5-biggest-console-launch-all-
time-playstation-ceo/ (last accessed Feb. 10, 2021).
2
   See Baird, Scott, PS5 Sells Over 4 Million United Since Launch & Shows No Signs Of Stopping,
ScreenRant (Jan. 3, 2021), available: https://screenrant.com/ps5-sales-4-million-xbox-series-
nintendo-switch/ (last accessed Feb. 10, 2021).
3
  See           https://direct.playstation.com/en-us/accessories/accessory/dualsense-wireless-ps5-
controller.3005715?emcid=pl-go-eg-psd-
na&gclid=Cj0KCQiApY6BBhCsARIsAOI_Gja1LXOkHkoMfGrPxiqg4gCYK13ACQI-
UDT8TThs7gaeheGxdUllr0QaAi83EALw_wcB (last accessed Feb. 10, 2021).
4
  Nortis, Ari, PS5 Controllers Are Drifting, And The Repairs Are A Hassle, Kotaku (Feb. 9, 2021),
available       at:       https://kotaku.com/ps5-controllers-are-drifting-and-the-repairs-are-a-has-
1846233739 (last accessed Feb. 10, 2021).



                                                  2
            Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 3 of 33




now thousands of online complaints, there has been significant negative publicity surrounding the

Drift Defect in the gaming community. 5

       5.     The Drift phenomenon is something that gamers are all too familiar with, having

also plagued similar controllers from other manufacturers. The DualSense Controller’s

predecessor, the DualShock 4 for PlayStation 4, was also reportedly subject to drifting, with scores

of consumers complaining about the virtually same drift issues.

       6.     The drifting phenomenon has garnered both domestic and international scrutiny as

well, with consumer advocacy groups in France, Belgium and Switzerland investigating drift

activity in a popular controller from another manufacturer. 6 Accordingly, Sony has been on notice

of the existence of the drifting phenomenon for years.




5
   See, e.g., Mansoor, Saqib, Some DualSense Controllers Have Started Drifting, SegmentNext
(December 11, 2021), available at https://segmentnext.com/2020/12/01/dualsense-controllers-
drifting/ (remarking on the drifting issue as “plaguing a few DualSense controllers barely a month
into the PlayStation 4 launch) (last accessed Feb. 10, 2021); Andrews, Jessica, Reports of PS5
‘Stick Drift’ Surface Weeks After Launch, CBR (Nov. 30, 2020), available at
https://www.cbr.com/report-ps5-stick-drift-issue/ (noting that various online users have been
experiencing drift within weeks of PS5’s launch, including one Reddit user quoted as saying
“DualSense is probably the most next-gen feature right next to the SSD but at the end of the day
it's just a controller with normal controller problems”) (last accessed Feb. 10, 2021); Breslin,
Richard, DualSense Drift is Already a Problem For Some PS5 Gamers, GameByte (Dec. 1, 2020),
available at https://www.gamebyte.com/dualsense-drift-is-already-a-problem-for-some-ps5-
gamers/ (explaining that “there has been a lot of hype surrounding the DualSense controllers so
this news is especially disappointing, but [drift] is something now being reported by multiple
gamers.”) (last accessed Feb. 10, 2021).
6
   See, e.g., Fix Xbox One controller stick drift, Nick Sturgess (Jun. 23, 2020), available:
https://www.stugr.com/2020/06/23/fix-xbox-one-controller-stick-drift.html (last accessed Feb.
10, 2021); Switch owner with engineering background discovers Joy-Con drift design flaw,
Nintendo enthusiast (Apr. 5, 2019), available at: https://www.nintendoenthusiast.com/switch-
owner-with-engineering-background-discovers-joy-con-drift-design-flaw/) (explaining that the
Joy-Con drift issue is likely “due to Nintendo’s apparent poor choice of parts”); Nintendo Switch,
Stop obsolescence of controllers, QUE CHOISIR (May 11, 2019), available at:
https://www.quechoisir.org/action-ufc-que-choisir-nintendo-switch-stop-a-l-obsolescence-des-
manettes-n72531/ (UFC-Que Choisir concludes that the “manufacturing defect” in Nintendo’s
Joy-Cons is “aimed at deliberately reducing the life of the product to increase the replacement
rate” and constitutes “planned obsolescence”).



                                                 3
              Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 4 of 33




        7.     Notwithstanding its knowledge of the Drift Defect, Sony has failed to disclose this

material information to consumers. When consumers experience the Drift Defect, the options for

repair are slim. Reportedly, Sony PlayStation’s dedicated portal for issues with PS5 hardware—

including the DualSense Controller—is experiencing a backlog and redirecting consumers to

contact a customer service agent via the contact page for PlayStation support. Customers are

experiencing long wait times and having to deal with a maze of pre-recorded phone prompts before

finally speaking with an agent concerning repairs for DualSense Controller drift. 7

        8.     Even for in-warranty repairs for Drift, customers have to pay for shipping the

controller to a Sony repair center—a cost that varies based on a number of factors, including

location and the total weight of the package—and Sony does not reimburse customers for these

shipping costs. 8

        9.     Recent software and firmware updates did not ameliorate or address the Drift Defect

in any way.

        10.    As a result of Sony’s unfair, deceptive, and/or fraudulent business practices, owners

of DualSense Controllers, including Plaintiff, have suffered an ascertainable loss, injury in fact,

and otherwise have been harmed by Sony’s conduct.

        11.    Accordingly, Plaintiff brings this action to redress Sony’s violations of state

consumer fraud statutes, breach of warranty, and unjust enrichment. Plaintiff seeks monetary relief

for damages suffered, declaratory relief, and public injunctive relief.




7
  See Nortis, Ari, PS5 Controllers Are Drifting, And The Repairs Are A Hassle, Kotaku (Feb. 9,
2021), available at: https://kotaku.com/ps5-controllers-are-drifting-and-the-repairs-are-a-has-
1846233739 (last accessed Feb. 10, 2021).
8
  See id.



                                                 4
              Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 5 of 33




                                  JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100 or more class members,

(ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of interest and

costs, and (iii) there is minimal diversity because at least one plaintiff and one defendant are

citizens of different states. This Court also has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.

        13.    Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because

Sony Corporation of America is headquartered within this judicial district, transacts business in

this district and is subject to personal jurisdiction in this district. Additionally, Sony has advertised

in this district and has received substantial revenue and profits from its sales of its products,

including the DualSense Controllers, in this district; therefore, a substantial part of the events

and/or omissions giving rise to the claims herein occurred, in part, within this district.

        14.    This Court has personal jurisdiction over Sony because Sony Corporation of

America maintains its headquarters within this judicial district, has conducted substantial business

in this judicial district, and intentionally and purposefully placed its products into the stream of

commerce within the state of New York and throughout the United States.

                                           THE PARTIES

        Plaintiff

        15.    Plaintiff Lmarc Turner is, and at all relevant times was, a resident and citizen of the

state of Virginia.

        16.    Plaintiff Turner purchased a PS5 console on or around February 5, 2021.




                                                   5
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 6 of 33




       17.    On the same date as purchase, Plaintiff’s DualSense Controller that came with his

PS5 system began exhibiting drift.

       18.    He contacted Sony customer service for assistance with the drift issue. The Sony

representative advised Plaintiff to reset his console and game, which may fix the problem. The

representative did not offer any further assistance to Plaintiff to address the issue.

       19.    Despite performing these troubleshooting steps, Plaintiff’s DualSense Controller

continues to experience drift.

       20.    Given that his experience with contacting Sony the first time did not satisfactorily

address the drift issue, Plaintiff opted to instead purchase an additional DualSense Controller for

$69.99 on February 9, 2021.

       21.    Had Plaintiff been aware of the Drift Defect prior to purchasing his PS5, he

otherwise would not have purchased the PS5, or would have paid substantially less for it.

       22.    When setting up his system, Plaintiff agreed to the terms and conditions. Plaintiff,

however, expressed his intent to opt out—both individually and on behalf of all similarly situated

persons—of resolving any disputes with Sony through individual arbitration pursuant to Section

14 of the PlayStation Terms of Service and User Agreement, which he indicated in a letter to Sony

during the relevant window.


       Defendants

       23.    Defendant Sony Corporation of America is located at 25 Madison Avenue, New

York, New York 10010. It is the United States headquarters of Sony Corporation, based in Tokyo,

Japan. Sony’s principal U.S. businesses include Sony Electronics Inc., Sony Mobile

Communications (USA) Inc., Sony Interactive Entertainment LLC., Sony Pictures Entertainment

Inc., Sony Music Entertainment and Sony/ATV Music Publishing LLC.




                                                  6
               Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 7 of 33




         24.    Defendant Sony Interactive Entertainment LCC is responsible for the PlayStation

brand and family of products and services. It is headquartered at 2207 Bridgepointe Parkway, San

Mateo, California, 94404 and is a wholly-owned subsidiary of Sony Corporation and has global

functions in California, London, and Tokyo.

                                   FACTUAL ALLEGATIONS

         A.      PS5/DualSense Controllers and Nature of the Defect

         25.    The PS5 is a video gaming system and console that was initially released by Sony

in mid-November 2020. The launch of the PS5 was a highly anticipated event. In a YouTube

promotional video released by Sony at the end of October 2020, Sony promoted the PS5 as having

“no limits.” 9 It was clear that Sony was advertising the PS5 as a top-of-the-line system, stressing

the “power of a custom CPU, GPU and SSD with Integrated I/O that rewrite the rules of what a

PlayStation console can do;” “marvel at incredible graphics and experience new PS5 features;”

“enjoy faster and smoother frame rates in select [ ] games;” “discover a deeper gaming experience

with support for haptic feedback, adaptive triggers and 3D Audio technology.” 10

         26.    The PS5, which comes standard with one DualSense Controller, is depicted below.

The DualSense Controller is the only controller that is fully compatible with the PS5 console.




9
    See https://www.playstation.com/en-us/ps5/ (last accessed Feb. 10, 2021).
10
     See id.



                                                 7
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 8 of 33




       27.    Sony marketed the DualSense Controller as “push[ing] the boundaries of play” by

offering a “deeper, highly immersive gaming experience,” due to the “innovative new PS5

controller[‘s]” haptic feedback and dynamic trigger effects. 11 An image of the front of the

DualSense Controller is pictured below:




11
     See https://www.playstation.com/en-us/accessories/dualsense-wireless-controller/   (last
accessed Feb. 10, 2021).



                                              8
      Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 9 of 33




28.    Below is an image of the DualSense Controller from the side:




                                        9
                 Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 10 of 33




       29.        Securing a PS5 console—particularly given the timing of the release right before the

holidays— proved to be a “herculean task.” 12 Reports in early 2021 indicated that Sony had sold

over four million PS5 units and showed “no signs of slowing down in 2021.” 13 The demand for the

PS5 going into the 2020 holiday season was incredible, and the system quickly sold out

everywhere. 14

        30.       The DualSense Controllers each contain two joysticks and several buttons that are

used to control gameplay.

        31.       Sony heavily advertised the versatility and quality of the DualSense Controllers for

gameplay as a main selling point of the PS5 system. For example, on its website, Sony makes the

following representations about the DualSense Controllers 15:

             •    “The DualSense Wireless Controller is the controller for PS5 including several
                  next-generation features like haptic feedback and dynamic adaptive triggers;”

             •    “Discover a deeper, highly immersive gaming experience* that brings the
                  action to life in the palms of your hands;”

             •    “Enjoy a comfortable, evolved design with an iconic layout and enhanced
                  sticks;”

             •    “Intuitively interact with select games using the integrated motion sensor.”

        32.       A new PS5 retails for approximately $499.99 and includes one DualSense controller

(as depicted above).


12
   See Reves, Brianna, PS5 Is ‘Biggest Console Launch Of All Time’ According to PlayStation
CEO,” ScreenRant (Jan. 11, 2021), available: https://screenrant.com/ps5-biggest-console-launch-
all-time-playstation-ceo/ (last accessed Feb. 10, 2021).
13
   See Baird, Scott, PS5 Sells Over 4 Million United Since Launch & Shows No Signs Of Stopping,
ScreenRant (Jan. 3, 2021), available: https://screenrant.com/ps5-sales-4-million-xbox-series-
nintendo-switch/ (last accessed Feb. 10, 2021).
14
   See id.
15
                https://direct.playstation.com/en-us/accessories/accessory/dualsense-wireless-ps5-
controller.3005715?smcid=pdc:us-en:web-pdc-accessories-dualsense-wireless-
controller:buttonblock-buy-now (last accessed Feb. 10, 2021).



                                                    10
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 11 of 33




       33.    Standalone DualSense Controllers can be purchased for $69.99 each.

       34.    The DualSense Controllers are defective. Specifically, the joysticks on the

DualSense Controllers suffer from a defect that results in the joysticks “drifting” on their own.

This affects gameplay such that the characters or action on the screen move as if there has been

some movement of the joystick by a gamer, even though there has not.

       35.    Drifting significantly interferes with gameplay. Since the entire purpose of the PS5

is to play video games and the purpose of the DualSense Controller specifically is to control the

gameplay in those video games, the Drift Defect affects the device’s central functionality.

       36.    The cause of drifting is reported to be a common design defect with the analog

joystick used in the DualSense Controller and past controllers, such as the Xbox One and the

DualShock 4 controllers that came with the PlayStation 4 console. 16 The “common denominator”

at the base of the “drift” of the analog joystick is reportedly the “quality of the unit used.” 17 As

one report explains:

       No [joy]stick is built specifically for a console controller – these are units that have
       been on the market for years; that’s why the problem is common to different
       consoles spanning multiple generations. To demonstrate this, the iFixit teardown,
       for example, showed that the DualSense levers are the same as those used for the
       DualShock 4. The idea is to save on the construction of each controller, despite the
       problems that are then caused to the players. 18


       Thus, the problem is destined to repeat itself as long as Sony uses the same unit which

deteriorates over time and registers contacts which did not, in actuality, take place (i.e. drifting).



16
   The PS5’s DualSense also suffers from the “drift” of the sticks: because so many pads have
the same problem, Italy24News (Feb. 10, 2021), available:
https://www.italy24news.com/en/2021/02/the-ps5s-dualsense-also-suffers-from-the-drift-of-the-
sticks-because-so-many-pads-have-the-same-problem.html (last accessed Feb. 10, 2021).
17
   Id.
18
   Id.



                                                  11
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 12 of 33




       B.      Customer Complaints

       37.    Plaintiff’s experiences with the drifting phenomenon are by no means isolated or

outlying occurrences. Indeed, the internet is replete with examples of message boards and other

websites where consumers have complained of the exact same Drift Defect.

       38.    Some consumers report experiencing drift on multiple DualSense controllers,

including controllers they purchased separately from their PS5:




                                                                                          19


       39.    Scores of DualSense Controller owners have publicly complained about the Defect

and drift. Since the PS5 was released in November of 2020, players have taken to social media to

gripe about their experiences with DualSense drift. Users report experiencing drift on the

DualSense Controller that came with the PS5 right out of the box, such as Plaintiff, or within only

several days of use:




19

https://www.reddit.com/r/PS5/comments/jzkqf7/in_case_you_didnt_know_the_dualsense_is_in_
fact/ (last accessed Feb. 11, 2021).




                                                12
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 13 of 33




                                                                                                 20




                                                                                            21



       40.    Another Reddit user reported experiencing the issue only 10 days after receiving

their PS5, stating they tried every possible fix—power-cycling the console, turning Bluetooth on

and off, resetting the controller, and, finally, charging it fully overnight—to no avail.




20
   https://www.reddit.com/r/PS5/comments/jvw04p/my_dualsenses_right_stick_starts_drifting/
(last accessed Feb. 11, 2021).
21
   See
https://www.reddit.com/r/PS5/comments/kb8cb6/anyone_else_experiencing_dualsense_stick_dri
ft/ (last accessed Feb. 11, 2021).



                                                 13
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 14 of 33




                                                                                            22



       41.    The following are additional examples of the complaints submitted on forums and

social media websites by DualSense Controller owners (which upon information and belief are

monitored by Sony). Below is just a sampling of the many complaints. 23




22
   See
https://www.reddit.com/r/PS5/comments/jzkqf7/in_case_you_didnt_know_the_dualsense_is_in_
fact/ (last accessed Feb. 10, 2021).
23
    The following complaints are reproduced as they appear online. Any typographical errors are
attributable to the original author.



                                              14
           Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 15 of 33




                                                                             24




                                                                                         25




24
  https://twitter.com/Nalverus/status/1357612378830077952 (last accessed Feb. 10, 2021).
25
  https://www.reddit.com/r/PS5/comments/kb2sql/ps5_dual_shock_controller_stick_drift/ (last
accessed Feb. 11, 2021).



                                             15
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 16 of 33




                                                                                          26




                                                                                               27




       C.      Knowledge

       42.    Sony is aware of the DualSense Defect. In the first place, Sony controls the

manufacture, development, marketing, sales, and support for the PS5 and DualSense Controllers.

Accordingly, Sony was responsible for performing pre-release testing on the PS5 and DualSense

Controllers which should have alerted it to the Defect.

       43.    Additionally, the DualSense Controller’s predecessor, the DualShock 4 wireless

controller that came with the PlayStation 4—released in November of 2013—also experienced

drift. By mid-2014, users reported that their PlayStation 4 controllers would drift on its own instead




26

https://www.pushsquare.com/news/2021/02/poll_have_you_been_experiencing_drift_on_your_d
ualsense_ps5_controller (last accessed Feb. 11, 2021).
27
   https://www.reddit.com/r/PS5/comments/k1bhzh/dualsense_drift/ (last accessed Feb. 11,
2021).



                                                 16
              Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 17 of 33




of where the user directed it to go.28 Yet, despite being aware of joystick drift in the DualShock 4,

Sony equipped the DualSense 5 with virtually the same analog components. A recent teardown of

the PS5 and DualSense Controller by iFixit revealed that the two joysticks in the DualSense

Controller were “basically identical to the Alps-brand sticks from the DualShock 4,” and indicating

that the joysticks were still “prone to drift.” 29

        44.    The image below demonstrates the inside of the deconstructed DualSense Controller

with the researcher holding one of the two joysticks with a pair of tweezers”




        45.    Further, Sony has received droves of complaints about this issue both directly from

consumers and through online forums and social media sites that it monitors. Not only that, Sony

is well-aware that the drift phenomena have been plaguing the gaming community for years, with


28
     See https://www.amazon.com/DualShock-Wireless-Controller-PlayStation-Black-4/product-
reviews/B00BGA9X9W/ref=cm_cr_arp_d_viewopt_kywd?pageNumber=1&filterByKeyword=d
rift (user complains of “the character on screen slowly drift down without me touching the right
analog stick” and reports contacting Sony about the issue) (last accessed Feb. 10, 2021);
https://www.reddit.com/r/PS4/comments/2rvyie/dualshock_4_analog_stick_drifting/ (reporting
left analog drifting on a DualShock 4 controller that was about a year old) (last accessed Feb. 10,
2021);
29
   See https://www.amazon.com/DualShock-Wireless-Controller-PlayStation-Black-4/product-
reviews/B00BGA9X9W/ref=cm_cr_arp_d_viewopt_kywd?pageNumber=1&filterByKeyword=d
rift (last accessed Feb. 10, 2021).



                                                     17
               Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 18 of 33




reports indicating that similar controllers from other well-known manufacturers had also been

experiencing the drifting defect, as well as the prior model of the PlayStation 4 controller, the

DualShock 4. Despite this knowledge, Sony has done nothing to modify the materials or design of

the DualSense Controllers or otherwise respond to or correct drift.

         46.    Sony is well aware this type of defect would be material to its customers. In a recent

patent application relating to reducing small amounts of lag in DualSense Controllers, Sony

acknowledged: “with the growing sophistication of computer simulations such as computer games,

players have become increasingly demanding of performance, one index of which is latency

between gamer input and the resulting action on screen.” 30 Drifting, where the action on the screen

does not follow the gamer input at all, interferes with gameplay significantly more.

         47.    It has been reported that, as of January 3, 2021, there have been over 4 million PS5

units sold since the PS5 launched in November of 2020 (not even counting additional DualSense

Controllers purchased separately). 31 Clearly, Sony would not be selling a product with such

volume without first conducting extensive presale tests (such as failure analysis, stress tests,

pressure tests, and friction tests)—especially in light of the public backlash for drifting in its

competitors’ products—before bring the PS5 to market.

         48.    As already noted, Sony touted the DualSense Controller’s design as being highly

innovative and contributing to the overall enhanced gaming experience of the PS5.

         49.    The PS5 was first released in November 2020 and is still on the market today.

         50.    Despite knowing about the Drift Defect, Sony continues to market and sell the PS5


30
     See https://pdfaiw.uspto.gov/.aiw?Docid=20210031100 (last accessed Feb. 11, 2021).

31
  See Baird, Scott, PS5 Sells Over 4 Million United Since Launch & Shows No Signs Of Stopping,
ScreenRant (Jan. 3, 2021), available: https://screenrant.com/ps5-sales-4-million-xbox-series-
nintendo-switch/ (last accessed Feb. 10, 2021).



                                                  18
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 19 of 33




and DualSense Controllers without disclosing the defect.

       51.    The latest DualSense update, 0210, did not address the Defect. Nor did the latest

PS5 firmware update. There is no indication that Sony has anything in progress to fix or otherwise

address the Drift Defect, and it has not spoken publicly about any plans to do so.

       52.    Sony could easily disclose the Defect to potential consumers in any number of ways,

including on the product’s packaging, in the user manual, on its website, or on its set-up screen. It

does not do so and instead conceals the Defect from consumers.

       53.    The options for consumers to fix a broke DualSense Controller with drift are slim:

consumers can either go through Sony’s PlayStation page, which has a dedicated portal for issues

with PS5 hardware, for troubleshooting, or incur the out-of-pocket shipping cost of mailing the

DualSense Controller to Sony for repairs. Consumers who mail their DualSense Controllers to

Sony are then left without the use of their DualSense Controller for an upward of several weeks

depending upon the consumer’s location and the severity of the issue. 32

       54.    Moreover, the DualSense Controller is the only controller that is fully compatible

with the PS5 console. Thus, users experiencing drift are forced to either play with a defective

controller or be without their DualSense Controller for weeks on end while awaiting repairs (or

incur the out-of-pocket cost of purchasing a replacement DualSense Controller).

       55.    Users express frustration at the significant wait times to speak with an agent from

Sony Support, and having to run through a maze of prompts and pre-recorded messages before

speaking with a live operator. One user lamented that Sony Support was “an Infinite Loop” ping-



32
   See Martinez, Phillip, PS5 DualSense Controller Experiencing Its Own ‘Joy-Con Drift,’”
Newsweek (Feb. 10, 2021), available: https://www.newsweek.com/ps5-drift-joy-con-issue-how-
fix-playstation-support-dualsense-controller-
1568265#:~:text=Unfortunately%2C%20gamers%20will%20have%20to,the%20severity%20of
%20the%20issue. (last accessed Feb. 10, 2021).



                                                 19
            Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 20 of 33




ponging him back and forth between the website and phone support team specialists, while offering

no real solutions:




                                                                                          33




33
  See https://www.reddit.com/r/PS5/comments/kqdmzc/sony_support_is_an_infinite_loop/ (last
accessed Feb. 10, 2021).



                                               20
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 21 of 33




                                                                          34


       56.    There is no indication, however, that Sony has developed an actual fix for the drift

problem; rather, it appears to simply perform some sort of minor refurbishment and send the

DualSense Controller back to consumers still defective and susceptible to manifestation of the

Drift Defect in the future. Nor is there any indication that Sony is extending the warranty,

compensating consumers for various past expenses or damages, or notifying consumers about their

secret repair program. One user reported his experience with sending in his brand new controller

for drift and receiving a refurbished one in exchange.




                                                                                          35



       57.    Indeed, public complaints posted online already show several reports of consumers


34
    https://twitter.com/chompa40873840/status/1359864337956040712 (last accessed Feb. 11,
2021).
35
   https://www.reddit.com/r/PS5/comments/kb2sql/ps5_dual_shock_controller_stick_drift/ (last
accessed Feb. 11, 2021).



                                                21
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 22 of 33




experiencing drift again after receiving refurbished or replacement DualSense Controllers back

from Sony.




                                                                                                36


       58.    Because of Sony’s actions, DualSense Controller owners have suffered damages in

the form of loss of use, failure of the PS5 and DualSense Controller’s core functionality, loss of

the benefit of their bargain, diminution of value of and overpayment for their PS5 and DualSense

Controllers, and lost time and expense involved in contacting Sony and retailers about the problem

and waiting for replacements and/or repairs.

       59.    Based upon the allegations in this lawsuit and scores of internet complaints online

about drifting in prior models of the DualShock Controller, Sony cannot dispute that it had presale

knowledge of the Drifting Defect in the DualSense Controller.

                              CLASS ACTION ALLEGATIONS

       60.    This action is brought, and may properly proceed, as a class action, pursuant to Rule

23(a) and 23(b)(2) and (b)(3) of the Federal Rules of Civil Procedure. Plaintiff seeks certification

of a Class defined as follows (“Nationwide Class”):

               Nationwide Class:

               All persons in the United States who bought a PS5 or stand-alone DualSense
               Controller.




36

https://www.reddit.com/r/PS5/comments/kb8cb6/anyone_else_experiencing_dualsense_stick_dri
ft/ (last accessed Feb. 10, 2021).



                                                22
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 23 of 33




       In addition, or in the alternative, Plaintiff seeks certification of the following State

Subclass:

               Virginia Subclass:

               All persons who bought a PS5 or stand-alone DualSense Controller in the
               state of Virginia.

       61.    Excluded from the Classes is Sony, its affiliates, employees, officers and directors,

persons or entities that purchased the PS5 or DualSense Controllers for resale, and the Judge(s)

assigned to this case. Plaintiff reserves the right to modify, change, or expand the class definitions

if discovery and/or further investigation reveal that they should be expanded or otherwise

modified.

       62.    Numerosity: The Class is so numerous that joinder of all members is impracticable.

While the exact number and identities of individual members of the Class is unknown at this time,

such information being in the sole possession of Sony and obtainable by Plaintiff only through the

discovery process, Plaintiff believes, and on that basis allege, that at least hundreds of thousands

of DualSense controllers have been sold nationwide. The PS5 has sold nearly 4 million units since

its release in November 2020. Moreover, counsel for Plaintiff has received over 505 intakes from

similarly-situated users experiencing drifting issues with their DualSense Controller(s). Many of

these intakes indicated that they have or will opt-out of Sony’s arbitration agreement.

       63.    Existence/Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting individual Class members. These common legal and factual questions

include, but are not limited to:

               a.      whether Sony engaged in the conduct alleged herein;

               b.      whether the DualSense Controllers are defective;




                                                 23
                Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 24 of 33




                  c.     whether Sony placed the PS5 and DualSense Controllers into the stream of

commerce in the United States with knowledge of the Defect;

                  d.     whether Sony knew or should have known of the Defect, and if so, how

long it knew of this Defect;

                  e.     when Sony became aware of the Defect;

                  f.     whether Sony knowingly failed to disclose the existence and cause of the

Defect;

                  g.     whether Sony’s conduct alleged herein violates consumer protection

statutes, false advertising laws, warranty laws, and other laws as asserted herein;

                  h.     whether Plaintiff and Class Members overpaid for their PS5 and/or

DualSense Controllers in light of the Defect;

                  i.     whether Plaintiff and Class Members have suffered an ascertainable loss as

a result of the loss of their DualSense Controller’s functionality;

                  j.     whether Plaintiff and Class Members are entitled to damages, including

punitive damages, as a result of Sony’s conduct alleged herein, and if so, the amount or proper

measure of those damages; and

                  k.     whether Plaintiff and Class Members are entitled to equitable relief,

including but not limited to restitution and/or injunctive relief, including public injunctive relief,

and other state laws asserted herein.

          64.    Typicality: Plaintiff’s claims are typical of the claims of the Class since Plaintiff

purchased a PS5 and/or DualSense Controllers, as did each member of the Class. Plaintiff and

Class members were injured in the same manner by Sony’s uniform course of conduct alleged

herein. Plaintiff and all Class members have the same claims against Sony relating to the conduct




                                                   24
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 25 of 33




alleged herein, and the same events giving rise to Plaintiff’s claims for relief are identical to those

giving rise to the claims of all Class Members. Plaintiff and all Class members sustained monetary

and economic injuries including, but not limited to, ascertainable losses arising out of Sony’s

wrongful conduct in selling and failing to remedy defective DualSense Controllers. Plaintiff is

advancing the same claims and legal theories on behalf of himself and all absent Class Members.

       65.    Adequacy: Plaintiff is an adequate representative for the Class because his interests

do not conflict with the interests of the Class that he seeks to represent. Plaintiff has retained

counsel competent and highly experienced in complex class action litigation—including consumer

fraud class action cases—and they intend to prosecute this action vigorously. The interests of the

Class will be fairly and adequately protected by Plaintiff and his counsel.

       66.    Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and members of the Class. The injury suffered by

each individual Class member is relatively small in comparison to the burden and expense of

individual prosecution of the complex and extensive litigation necessitated by Sony’s conduct. It

would be virtually impossible for members of the Class individually to redress effectively the

wrongs done to them by Sony. Even if Class members could afford such individual litigation, the

court system could not. Individualized litigation presents a potential for inconsistent or

contradictory judgments. Individualized litigation increases the delay and expense to all parties,

and to the court system, presented by the complex legal and factual issues of the case. By contrast,

the class action device presents far fewer management difficulties, and provides the benefits of

single adjudication, an economy of scale, and comprehensive supervision by a single court. Upon

information and belief, members of the Class can be readily identified and notified.




                                                  25
               Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 26 of 33




         67.    Sony has acted, and refuses to act, on grounds generally applicable to the Class,

thereby making appropriate final equitable and injunctive relief with respect to the Class as a

whole.

                                      CLAIMS FOR RELIEF

                                       COUNT I
                             BREACH OF EXPRESS WARRANTY
       68.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth herein.

       69.      Sony is a “merchant” as defined under the Uniform Commercial Code (“UCC”).

       70.      The PS5 and DualSense Controllers are “goods” as defined under the UCC.

       71.      Sony expressly warranted that the PS5 and DualSense Controllers were of high

quality and, at a minimum, would actually work properly and be suitable for gameplay. Sony

specifically warranted attributes and general functionality of the DualSense Controllers.

       72.      Sony also expressly warranted that it would repair and/or replace defects in material

and/or workmanship free of charge that occurred during the applicable warranty periods.

       73.      Sony breached its warranties by selling to Plaintiff and Class members DualSense

Controllers with a known defect, and which are not of high quality, and are predisposed to fail

prematurely and/or fail to function properly. Sony also breached its warranty by not correcting the

Defect and failing to provide an adequate repair when contacted by Plaintiff and Class members

following manifestation of the Defect.

       74.      Plaintiff notified Sony of the breach within a reasonable time or was not required to

do so, because affording Sony a reasonable opportunity to cure its breach of written warranty would

have been futile. Sony also knew of the Defect and chose to conceal it and to fail to comply with

its warranty obligations.

       75.      Sony’s attempt to disclaim or limit these express warranties vis-à-vis consumers is

unconscionable and unenforceable under these circumstances. Sony’s warranty limitation is




                                                  26
              Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 27 of 33




unenforceable because it knowingly sold a defective product without informing consumers about

the Defect.

       76.     Sony’s attempt to limit its express warranty in a manner that would result in

replacing its defectively designed DualSense Controllers with identical defective DualSense

Controllers causes the warranty to fail its essential purpose and renders the warranty null and void.

       77.     The time limits contained in Sony’s warranty period were also unconscionable and

inadequate to protect Plaintiff and Class members. Among other things, Plaintiff and Class

members had no meaningful choice in determining these time limitations, the terms of which

unreasonably favor Sony. A gross disparity in bargaining power exists between Sony and Class

members, and Sony knew or should have known that the DualSense Controllers were defective at

the time of sale and would fail well before the end of their useful lives.

       78.     These warranties formed the basis of the bargain that was reached when Plaintiff

and other Class members purchased DualSense Controllers.

       79.     Plaintiff and other Class members have complied with all obligations under the

warranty, or otherwise have been excused from performance of said obligations as a result of Sony’s

conduct described herein.

       80.     As a direct and proximate cause of Sony’s breach, Plaintiff and Class members

bought DualSense Controllers they otherwise would not have, overpaid for their DualSense

Controllers, did not receive the benefit of their bargain, and their DualSense Controllers suffered a

diminution in value. Plaintiff and Class members have also incurred and will continue to incur costs

for repair and replacement of their defective DualSense Controllers.

       81.     Plaintiff and Class members are entitled to legal and equitable relief against Sony,

including damages, consequential damages, specific performance, attorney fees, costs of suit, and

such further relief as the Court may deem proper.




                                                  27
              Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 28 of 33




                                   COUNT II
             BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
       82.     Plaintiff, individually and on behalf of the Class, repeat and reallege the foregoing

paragraphs as though fully set forth herein.

       83.     Sony is a “merchant” as defined under the UCC.

       84.     The PS5 and DualSense Controllers are “goods” as defined under the UCC.

       85.     A warranty that DualSense Controllers were in merchantable quality and condition

is implied by law in transactions for the purchase of the PS5 and DualSense Controllers. Sony

impliedly warranted that the DualSense Controllers were of good and merchantable condition and

quality, fit for their ordinary intended use, including with respect to reliability, operability,

gameplay, and substantial freedom from defects.

       86.     The DualSense Controllers, when sold, and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose for which they are used. The Defect

renders the devices unmerchantable, as they are unreliable, partially or fully inoperable, and not

substantially free from defects.

       87.     Sony was provided with notice of the issues complained of herein by numerous

complaints filed against them, including the instant lawsuit, within a reasonable amount of time.

       88.     Plaintiff and the other Class members had sufficient direct dealings with either Sony

or its agents to establish privity of contract between Sony on one hand, and Plaintiff and each of

the Class members on the other hand. Nonetheless, privity is not required here because Plaintiff and

each of the Class members are intended third-party beneficiaries of contracts between Sony and its

third-party retailers, and specifically, of Sony’s implied warranties. The dealers were not intended

to be the ultimate consumers of the devices and have no rights under the warranty agreements; the

warranty agreements were designed for and intended to benefit the consumers only.

       89.     As a direct and proximate result of the breach of said warranties, Plaintiff and

Class members were injured, and are entitled to damages.




                                                 28
                Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 29 of 33




                                           COUNT III
                                      UNJUST ENRICHMENT

          90.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though fully set forth at length herein.

          91.    This claim is pleaded in the alternative to the other warranty-based claims set forth

herein.

          92.    As the intended and expected result of its conscious wrongdoing, Sony has profited

and benefited from the purchase of PS5 or DualSense Controllers with the Defect.

          93.    Sony has voluntarily accepted and retained these profits and benefits, with full

knowledge and awareness that, as a result of Sony’s misconduct alleged herein, Plaintiff and the

Class were not receiving devices of the quality, nature, fitness, or value that had been represented

by Sony, and that a reasonable consumer would expect. Specifically, Plaintiff and the Class

members expected that when they purchased their devices, they would not be equipped with a

defective joystick that would interfere with gameplay.

          94.    Sony has been unjustly enriched by its fraudulent, deceptive, unlawful, and unfair

conduct, and its withholding of benefits and unearned monies from Plaintiff and the Class, at the

expense of these parties.

          95.    Equity and good conscience militate against permitting Sony to retain these profits

and benefits.




                                                   29
                Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 30 of 33




                                              COUNT IV

            VIOLATIONS OF THE VIRGINIA CONSUMER PROTECTION ACT
                       (VA. CODE ANN. §§ 59.1-196, ET SEQ.)

          96.    Plaintiff Lmarc Turner (“Plaintiff,” for purposes of all Virginia Class Counts)

incorporates by reference all allegations of the preceding paragraphs as though fully set forth

herein.

          97.    Plaintiff brings this Count on behalf of the Virginia Class.

          98.    The Virginia Consumer Protection prohibits “(5) misrepresenting that goods or

services have certain quantities, characteristics, ingredients, uses, or benefits; (6) misrepresenting

that goods or services are of a particular standard, quality, grade, style, or model; … (8) advertising

goods or services with intent not to sell them as advertised …; [and] (14) using any other deception,

fraud, false pretense, false promise, or misrepresentation in connection with a consumer

transaction[.]” Va. Code Ann. § 59.1-200(A).

          99.    Sony is a “person” as defined by Va. Code Ann. § 59.1-198. The transactions

between Plaintiff and the other Class members on one hand and Sony on the other, leading to the

purchase or lease of the DualSense Controller by Plaintiff and the other Class members, are

“consumer transactions” as defined by Va. Code Ann. § 59.1-198, because the DualSense

Controllers were purchased primarily for personal, family or household purposes.

          100. In the course of Sony’s business, it willfully failed to disclose and actively concealed

the Drift Defect in the DualSense Controllers as described above. Accordingly, Sony engaged in

acts and practices violating Va. Code Ann. § 59.1-200(A), including representing that DualSense

Controllers have characteristics, uses, benefits, and qualities which they do not have; representing

that DualSense Controllers are of a particular standard and quality when they are not; advertising




                                                   30
             Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 31 of 33




DualSense Controllers with the intent not to sell them as advertised; and otherwise engaging in

conduct likely to deceive.

        101. Sony’s actions as set forth above occurred in the conduct of trade or commerce.

        102. Sony’s conduct proximately caused injuries to Plaintiff and the other Class

members.

        103. Plaintiff and the other Class members were injured as a result of Sony’s conduct in

that Plaintiff and the other Class members overpaid for their DualSense Controllers and did not

receive the benefit of their bargain, and their DualSense Controllers have suffered a diminution in

value. These injuries are the direct and natural consequence of Sony’s misrepresentations and

omissions.

        104. Sony actively and willfully concealed and/or suppressed the material facts regarding

the defective nature of the PS5 and DualSense Controllers, in whole or in part, with the intent to

deceive and mislead Plaintiff and the other Class members and to induce Plaintiff and the other

Class members to purchase the PS5 or DualSense Controllers at a higher price, which did not

match the PS5 or DualSense Controllers’ true value. Plaintiff and the other Class members

therefore seek treble damages.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, hereby

request that this Court enter an Order against Sony providing the following:

        A.     Certification of the proposed Class and/or Subclass, appointment of Plaintiff and

their counsel to represent the proposed Class, and notice to the proposed Class to be paid for by

Sony;




                                                31
            Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 32 of 33




       B.      An order temporarily and permanently enjoining Sony from continuing the

unlawful, deceptive, fraudulent, and unfair business practices alleged in this Complaint;

       C.      Public injunctive relief in the form of a recall or free replacement program and

notice of same to all class members;

       D.      Awarding compensatory damages—including for overpayment at the point of sale,

out of pocket expenses to address the defect, and for lost time addressing the defect—to Plaintiff

and members of the Class in an amount according to proof at trial;

       E.      Equitable relief in the form of buyback of the devices;

       F.      Costs, restitution, damages, including punitive damages, treble damages, penalties,

and disgorgement in an amount to be determined at trial;

       G.      An Order requiring Sony to pay both pre- and post-judgment interest on any

amounts awarded;

       H.      An award of costs and attorneys’ fees; and

       I.      Such other or further relief as may be appropriate.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury for all claims so triable.

DATED this 12th day of February, 2021.

                                          ____/s/ Steven L. Wittels_____
                                          Steven L. Wittels
                                          J. Burkett McInturff
                                          WITTELS MCINTURFF PALIKOVIC
                                          18 Half Mile Road
                                          Armonk, New York 10504
                                          Telephone: (914) 775-8862
                                          Facsimile: (914) 273-2563
                                          slw@wittelslaw.com
                                          jbm@wittelslaw.com




                                                 32
Case 1:21-cv-01299 Document 1 Filed 02/12/21 Page 33 of 33




                       Benjamin F. Johns (pro hac vice to be filed)
                       Samantha E. Holbrook (pro hac vice to be filed)
                       Alex M. Kashurba (pro hac vice to be filed)
                       CHIMICLES SCHWARTZ KRINER
                       & DONALDSON-SMITH LLP
                       361 W. Lancaster Avenue
                       Haverford, Pennsylvania 19041
                       Telephone: (610) 642-8500
                       bfj@chimicles.com
                       seh@chimicles.com
                       amk@chimicles.com

                       Counsel for Plaintiff and the Proposed Class




                             33
